Citation Nr: 9918165	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-33 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for scar, 
residuals, gynecomastia, right breast.

2.  Entitlement to service connection for residuals, back 
injury.

3.  Entitlement to service connection for testicular pain.

4.  Entitlement to service connection for residuals, stab 
wound, middle finger, right.  

5.  Entitlement to service connection for residuals, 
laceration right index finger.  

6.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

7.  Entitlement to service connection for bilateral wrist and 
elbow, bilateral knee, and bilateral hip disorders to include 
entitlement to service connection for disabilities manifested 
by joint, muscle pain of the bilateral arms to include the 
arms, elbows and hands, and right hip as due to an 
undiagnosed illness.

8.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

9.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection and 
assigned noncompensable evaluations for hypertension, a scar 
of the right forearm, residuals of gynecomastia of the right 
breast, and a recurrent ingrown right great toenail; denied 
service connection for residuals of a back injury, thrombosis 
of the right arm, a bilateral wrist condition, testicular 
pain, residuals of a stab wound of the right middle finger, 
residuals of a laceration of the right index finger, crabs 
and lice infestation, residuals of a left hip contusion, hair 
loss, memory loss, confusion, sleeplessness and nervousness 
due to an undiagnosed illness, joint and muscle pain of the 
wrists, elbows, back, knees and hips, headaches due to an 
undiagnosed illness, a dental condition, and bilateral knee 
pain; and denied a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.

The veteran perfected an appeal of the RO's denial of all of 
the aforementioned issues.  However, in a VA Form 9 (Appeal 
to Board of Veterans' Appeals) and a VA Form 21-4138 
(Statement in Support of Claim) received in February 1998, he 
withdrew all issues that are not noted on the prior page of 
this decision.  In addition, in the latter document, it 
appears that the veteran has requested entitlement to service 
connection for a skin disorder of the feet and it appears 
that the RO has begun development related to this claim.  
This matter is referred to the RO for all appropriate action.


FINDINGS OF FACT

1.  The veteran's back claim is well grounded and VA has 
fulfilled its duty to assist by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of this claim.  

2.  The veteran served at least 90 days during a period of 
war and after December 31, 1946.

3.  The veteran manifested arthritis to a degree of at least 
10 percent within one year from his date of separation from 
service. 



CONCLUSION OF LAW

Degenerative joint disease of the lumbosacral spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has been receiving treatment for 
back symptomatology since his period of active service, and 
that therefore, he is entitled to service connection for a 
back disorder.  The Board finds this claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
finds that VA has fulfilled its duty to assist by obtaining 
and fully developing all relevant evidence necessary for the 
equitable disposition of the veteran's claim.  

A veteran may be granted service connection for disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a veteran has arthritis and in-service incurrence cannot 
be established for that condition on a direct basis, service 
connection may be granted on a presumptive basis provided 
certain criteria are met.  In such a case, the veteran must 
have served 90 days or more during a period of war or after 
December 31, 1946, and arthritis must have manifested to a 
degree of at least 10 percent within one year from the date 
the veteran was separated from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

In this case, the evidence does not establish entitlement to 
service connection on a direct basis because, although the 
veteran was treated for back problems in service and has 
exhibited continuity of back symptomatology following 
discharge, the record contains no competent medical opinion 
linking the current back disorder to service or to post-
service continuity of back symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
That notwithstanding, the evidence establishes entitlement to 
service connection for arthritis of the lumbar spine on a 
presumptive basis. 

The veteran had active service from March 1986 to April 1994.  
Clearly he served for at least 90 days during a period of war 
or after December 31, 1946.  Moreover, he manifested 
arthritis to a degree of at least 10 percent within one year 
from his date of separation from service.  In October 1994, 
during a VA outpatient visit, a physician diagnosed the 
veteran with degenerative joint disease of the lumbosacral 
spine.  This diagnosis appeared to be based, in part, on x-
rays which the examiner reported showed disc space narrowing 
at L4-L5 and L5-S1, and the diagnosis of degenerative 
arthritis of the lumbosacral spine has been carried forward 
by the veteran's treating physician.  The Board finds that 
this medical evidence when viewed in light of the veteran's 
service medical records is sufficient to show that the 
veteran's arthritis was manifested to a compensable degree by 
October 1994, within a year of separation from service, and 
therefore, to have been incurred in service.  Based on the 
foregoing, the Board concludes that the evidence supports a 
grant of service connection for degenerative joint disease of 
the lumbosacral spine under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309.   


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted.


REMAND

During personal hearings held at the RO in October 1995, and 
by videoconference in November 1998, the veteran testified 
that he received treatment, including physical therapy, at 
the Lawton VA outpatient clinic.  The veteran requested that 
records of this treatment be obtained.  The claims file 
contains the veteran's records from Lawton VA outpatient 
clinic.  However, while the record indicates that the veteran 
has received post-service outpatient treatment at the Lawton 
VA clinic, the veteran has undergone VA examinations at the 
Oklahoma City VA Medical Center in November 1994, December 
1994, and January 1998.  It appears from the record that the 
veteran was scheduled for further compensation and pension 
examinations at that facility in November 1998.  However, it 
is unclear from the record whether the veteran was afforded 
such examinations and it is unclear as to whether any of the 
results of that examination, if conducted, relate to any of 
the disabilities at issue.  Based on the foregoing, the Board 
has determined that the RO should request the records of any 
and all treatment at the Oklahoma City VA Medical Center 
dated through the present date, to include the report of any 
compensation and pension examination conducted in November 
1998. 

The Board notes further, that there appears to be additional 
development that must be accomplished with respect to several 
of the issues in this case.  The record indicates that the 
veteran was discharged from active military service in April 
1994.  The veteran filed a claim for VA compensation benefits 
that same month and he was provided a VA examination in 
November and December 1994.  At that time, and following 
examination, the diagnoses included low back symptomatology 
without evidence of radiculopathy; status-post injury to 
knee, intermittently symptomatic; left hip symptomatology, 
rule out degenerative joint disease; wrist and elbow 
symptomatology, rule out degenerative joint disease; and 
bilateral pain in feet.  

However, the Board notes that the veteran had been seen at a 
VA outpatient clinic beginning in 1994.  Beginning in May 
1994, the record indicates that the veteran reported soreness 
in his joints and low back pain; although the handwriting is 
difficult to read, it appears that the veteran was scheduled 
for x-rays at that time.  In October 1994, the veteran 
complained that his joints were hurting including his knees, 
elbows, shoulders and low back.  The assessment was 
degenerative joint disease of the lumbosacral spine with disc 
space narrowing L4-L5 and L5-S1 and questionable arthritis of 
the shoulders and knee.  The veteran continued to be seen as 
an outpatient in 1995 and at least through 1998.  The 
assessments during this time included chronic low back pain, 
patellofemoral pain of the left knee, mild degenerative 
arthritis of the lower back, patellofemoral pain of uncertain 
etiology, bilateral knee pain, chronic right knee pain, 
degenerative joint disease of the left knee, and questionable 
localized fibromyalgia of the hands.  In February 1998, the 
veteran reported that he had been diagnosed as having right 
knee patellar pain and apophysitis.  The Board notes further, 
that the RO denied the veteran's claim of entitlement to 
service connection for a disability manifested by joint and 
muscle pain on the basis that although chronic muscle and 
joint pain was demonstrated by the record, such was not shown 
by the record to be present to a compensable degree noting 
that a compensable evaluation required evidence of limited 
motion of a major joint or group of minor joints.  However, 
based on a careful review of the record, the Board finds that 
the record is not clear as to which symptoms have been 
ascribed to a specific disability and whether the joint 
and/or muscle pain of the various joints which has not been 
ascribed to a specific disability, is, in fact, manifest to a 
compensable degree.  Further examination is necessary in this 
regard.

The Board notes further, that although the veteran's initial 
claim included a claim for service connection for testicular 
pain, residuals of injuries to the right middle and index 
fingers, and the RO afforded the veteran an examination, it 
does not appear that the examiner commented on all of the 
claimed disabilities.  At a personal hearing in November 
1998, the veteran indicated that he still had testicular 
pain, and impaired function of the fingers.  In view of the 
close proximity of the veteran's claim to service and the 
fact that the RO afforded the veteran an examination albeit 
one that does not appear to be entirely complete, the Board 
finds that further examination is necessary.  Further, the 
Board observes that on VA examination in November 1994, the 
examiner found that the veteran's history was consistent with 
alopecia areata on the scalp although there had been a 
regrowth of the hair such that the condition had resolved.  
At the November 1998 personal hearing, the veteran indicated 
that his spouse had told him that he was getting another bald 
spot.  Based on the foregoing, the Board finds that further 
examination is necessary.  With respect to the claim for 
headaches, the Board notes that although a computerized 
tomography of the veteran head was made, no comment was 
rendered regarding the veteran's report of headache.  The 
Board finds that further comment of examination is necessary 
in this regard.  

Based on the above, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the veteran 
the name of any health care provider, VA 
or private, from whom he has received 
treatment for any of the disorders at 
issue in this appeal.  Following the 
veteran's response, and after securing 
any necessary release, the RO should 
obtain and associate with the claims file 
all pertinent records.  A specific 
request should be made for all records 
including compensation examination 
reports from the Oklahoma City VA Medical 
Center and records from the Lawton VA 
outpatient clinic.  The RO should 
document in the claims file all attempts 
to conduct this development.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for an examination by appropriate 
specialists for the purpose of 
determining the nature and etiology of 
symptoms affecting the veteran's 
testicles, and right index and middle 
fingers.  Further, the RO should schedule 
the veteran for VA examinations by 
appropriate examiners to determine the 
nature, extent and etiology of his hair 
loss, joint and muscle pain of multiple 
joints including the knees, hips, and 
arms including the wrists and elbows, and 
headaches.  All indicated tests and 
studies should be accomplished.  The 
examiners should address all conditions 
and symptoms elicited from the veteran as 
well as provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates 
and what relieves them.  The examiners 
should list all diagnosed conditions and 
state which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings, and 
abnormal laboratory test results can not 
be associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be made.  
All symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
Before the examinations are returned to 
the RO, the examiners should reconcile 
all differences among themselves, by 
consultation or workgroup as necessary.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.

3.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
reports of examinations. If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action. 38 C.F.R. § 4.2 (1998).

4.  Once all requested development has 
been completed, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond thereto before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, not to intimate any opinion, favorable or 
unfavorable, as to the merits of this appeal.  The veteran 
need take no action until otherwise notified; however, he is 
hereby advised that a failure to report for any scheduled 
examination may result in the denial of his claim.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

